United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-1138
                        ___________________________

                             United States of America,

                       lllllllllllllllllllll Plaintiff - Appellee,

                                           v.

                               Jessica Lynn Wallace,

                      lllllllllllllllllllll Defendant - Appellant.
                                       ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Ft. Dodge
                                  ____________

                          Submitted: September 7, 2016
                            Filed: October 5, 2016
                                 [Unpublished]
                                ____________

Before COLLOTON, BOWMAN, and GRUENDER, Circuit Judges.
                        ____________

PER CURIAM.

       Federal inmate Jessica Wallace pled guilty to conspiring to distribute 500
grams or more of a substance containing methamphetamine, in violation of 21 U.S.C.
§§ 841(a)(1), (b)(1)(A), and 846 (Count 1); possessing with intent to distribute 5
grams or more of actual methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and
(b)(1)(B) (Count 2); and possessing a firearm in furtherance of a drug trafficking
crime, in violation of 18 U.S.C. § 924(c) (Count 3). The district court1 sentenced her
to concurrent prison terms of 120 months on Counts 1 and 2; a consecutive 60-month
term on Count 3; and 5 years of supervised release. This appeal followed, in which
Wallace’s counsel has moved to withdraw, and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing that the sentence was unreasonable based
on Wallace’s circumstances.

       We conclude that counsel’s argument lacks merit because Wallace’s prison
term represents the statutory minimum, and therefore it is not subject to review for
reasonableness under United States v. Booker, 543 U.S. 220 (2005). See United
States v. Gregg, 451 F.3d 930, 937 (8th Cir. 2006). Further, having independently
reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), we find no
non-frivolous issues for appeal.

     Accordingly, the judgment of the district court is affirmed, and counsel’s
motion to withdraw is granted.
                      ______________________________




      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.

                                         -2-